         Case 1:18-cr-00032-DLF Document 229 Filed 11/05/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,
                                                         CRIMINAL NUMBER:
                v.
                                                         1:18-cr-00032-2-DLF
 CONCORD MANAGEMENT AND
 CONSULTING LLC,

        Defendant.


DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S MOTION TO
                    COMPEL DISCOVERY

       Pursuant to Fed. R. Crim. P. 16, Defendant Concord Management and Consulting LLC

(“Defendant” or “Concord”), by and through undersigned counsel, respectfully submits this

Motion to Compel disclosure of the Department of the Treasury, Office of Foreign Assets Control

(“OFAC”) Designation and Blocking Memoranda, Evidentiary Memoranda, and any exhibits

referenced therein related to Concord, Concord Catering, and Yevgeniy Prigozhin (collectively,

“Defendants”). Concord first requested these documents from the government on June 5, 2019.

The response from the government was unintelligible.

       Accordingly, Concord respectfully moves the Court to compel the government to produce

these documents.

         I.    BACKGROUND

       The Indictment alleges that Defendants committed fraud on the United States for the

purpose of interfering in the 2016 U.S. presidential election. Indictment, ECF No. 1, ¶¶ 3-7.

       Prior to the Indictment, on December 20, 2016, OFAC sanctioned co-defendant Mr.

Prigozhin pursuant to Executive Order 13661, related to Russia’s alleged activity in Ukraine (“the

Ukraine Sanctions”).    See Press Release, Department of the Treasury, Treasury Sanctions

Individuals and Entities In Connection with Russia’s Occupation of Crimea and the Conflict in

                                                1
          Case 1:18-cr-00032-DLF Document 229 Filed 11/05/19 Page 2 of 8



Ukraine (Dec. 20, 2016), https://www.treasury.gov/press-center/press-releases/Pages/jl0688.aspx.

On June 20, 2017, OFAC sanctioned Concord and “Concord Catering”1 under the same Executive

Order “for being owned and controlled by” Mr. Prigozhin. See Press Release, Department of the

Treasury, Treasury Designates Individuals and Entities Involved in the Ongoing Conflict in

Ukraine        (June        20,        2017),        https://www.treasury.gov/press-center/press-

releases/Pages/sm0114.aspx.

       Following the Indictment, on March 15, 2018, OFAC sanctioned Mr. Prigozhin and

Concord (as well as all of the other defendants in this case) pursuant to Executive Order 13964,

based on the allegations in the Indictment (“the Cyber-related Sanctions”). See Press Release,

Department of the Treasury, Treasury Sanctions Russian Cyber Actors for Interference with 2016

U.S.      Elections      and       Malicious        Cyber-Attacks       (Mar.       15,      2018),

https://home.treasury.gov/news/press-releases/sm0312.      The press release announcing these

sanctions specifically referred to the Indictment and declared as fact that Mr. Prigozhin and

Concord provided material assistance to co-defendant Internet Research Agency. Id.

       Throughout this litigation, the government has repeatedly referred to these sanctions. First,

in June 2018 the government raised both sets of sanctions in its Motion for a Protective Order.

ECF No. 24 at 8 n.5. Next, on July 16, 2018, the government again raised the Ukraine Sanctions

in its brief opposing Concord’s motion to dismiss. ECF No. 47 at 8. On August 15, 2018, the

government referred to the Ukraine Sanctions for yet a third time in its opposition to Concord’s

second motion to dismiss. ECF No. 56 at 2 n.2. As a result of the government’s repeated

references to the sanctions against Defendants, the Court specifically questioned undersigned


1
  As undersigned counsel has previously informed the Court, during the time of the allegations in
the Indictment, no legal entity known as “Concord Catering” existed. See May 9, 2018 Hr’g Tr.
4:10-20. Nevertheless, because the government associates this non-existent entity with Concord
and Mr. Prigozhin, Concord is requesting OFAC documents related to Concord Catering.

                                                2
         Case 1:18-cr-00032-DLF Document 229 Filed 11/05/19 Page 3 of 8



counsel about this issue. See June 14, 2019 Hr’g Tr. 33:19-24 (“Let me cite to you, the motion to

dismiss had a footnote in this case stating that Prighozin and both Concord entities charged in the

indictment were at that time under sanctions by the U.S. Department of Treasury for their

involvement in the Russian government’s activities in Ukraine.”).

       On June 5, 2019, Concord requested all documents that would support OFAC’s designation

of Defendants as Specially Designated Nationals (“SDNs”), including “any and all Designation

and Blocking Memoranda, Evidentiary Memoranda, and related materials, including exhibits

referenced therein, prepared by [OFAC] related to [Concord], Concord Catering, and Yevgeniy

Prigozhin in connection with their designation under any Executive Order as [SDNs].” Ex. 1, June

5, 2019 Letter.2

       The requested documents are typically prepared to support the designation of an individual

or entity as an SDN, and include an evidentiary memorandum that explains the reasons for the

designation. Similar documents for other individuals have been disclosed and publicly filed in

other litigation. See, e.g., Deripaska v. Mnuchin, 19-cv-727-APM (D.D.C. May 28, 2019), ECF

No. 6 (in civil action challenging individual’s designation under the Ukraine Sanctions,

Department of Justice filed administrative record, including Designation and Blocking

Memoranda, Evidentiary Memoranda, and related documents); Joumaa v. Mnuchin, 17-cv-2780-

TJK (D.D.C. Dec. 27, 2017), ECF No. 6 (in civil action challenging individual’s designation under

sanctions related to international narcotics trafficking, Department of Justice provided in discovery

administrative record including redacted evidentiary memorandum and exhibits thereto);




2
  On June 3, 2019, Reed Smith submitted a Freedom of Information Act (“FOIA”) Request to
OFAC concerning all documents related to the agency’s designation of Defendants as SDNs under
both sanction programs. To date, Reed Smith has not received any documents pursuant to this
FOIA request and, as of October 31, 2019, OFAC informed Reed Smith that there are 192 open
cases pending in front of Reed Smith’s request.

                                                 3
         Case 1:18-cr-00032-DLF Document 229 Filed 11/05/19 Page 4 of 8



Chichakli v. Szubin, 06-cv-1546 (N.D. Tex. Dec. 8, 2006), ECF No. 14 (same for sanctions related

to importation of certain goods from Liberia).3 Concord is seeking only the Designation and

Blocking Memoranda, Evidentiary Memoranda, and any exhibits referenced therein. See United

States v. Tajideen, 17-cr-46-RBW (D.D.C. Jan. 19, 2018), ECF No. 63 at 4-5 (in criminal case

charging violation of International Emergency Economic Powers Act, money laundering, and

related 371 conspiracy, the government acknowledged providing in discovery unclassified, non-

privileged portions of OFAC files supporting the defendant’s sanctions designation but not the

entire administrative record for the purpose of undermining an administrative determination).

       On June 17, 2019, the government responded via email that it received Concord’s June 5

letter and would inquire with the Treasury Department about these materials and respond. Ex. 2,

June 17, 2019 Email.

       On August 26, 2019, undersigned counsel sent another discovery request to the

government, and as part of that request inquired about the status of the production of documents

requested in the June 5 letter. Ex. 3, Aug. 26, 2019 Email. The government never responded to

the August 26 request, but on August 30, 2019, it filed a notice regarding the status of discovery,

representing to the Court that it would respond to Concord’s pending discovery requests

“promptly.” See ECF 193-2 at 1-2 (filed under seal). Undersigned counsel followed up again on

September 17, 2019. Ex. 4, Sept. 17, 2019 Email.

       Finally, on September 19, 2019, the government sent a letter to undersigned counsel stating

that it had “reviewed materials in the possession of [OFAC] related to [Defendants]” and that

“[c]onsistent with its discovery obligations, the trial team is producing all discoverable materials


3
  The documents released in these civil cases contain redactions, presumably to protect classified
or other information. To the extent there is classified information contained in the requested
documents, at this stage Concord is seeking only unclassified information and assumes that
classified information will be addressed the government’s CIPA filing, due on January 10, 2020.

                                                 4
           Case 1:18-cr-00032-DLF Document 229 Filed 11/05/19 Page 5 of 8



of which it is aware to the defense.” Ex. 5, Sept. 19, 2019 Letter. Because the government did

not make a production or reference any forthcoming production, undersigned counsel requested

clarification as to whether and when the requested documents would be produced. Ex. 6, Sept. 20,

2019 Email. The government responded by stating that “[t]here is no separate production coming

to you in response to your letter. Rather, by the discovery deadline, the trial team will provide you

with all discoverable materials of which it is aware, including discoverable materials from the

sources referenced in your letter, if there are any such materials.” Id. On October 18, 2019,

discovery closed and the government did not produce any documents related to Defendants’

designation as SDNs. The government has not provided any explanation as to why it apparently

believes the requested documents are not discoverable in this case.

           II.   LAW & ARGUMENT

          Fed. R. Crim. P. 16 requires the government to disclose upon the defendant’s request

documents and objects that are (1) “within the government’s possession, custody, or control” and

(2) “material to preparing the defense.” See Fed. R. Crim. P. 16(a)(1)(E)(i). “The language and

the spirit of the Rule are designed to provide to a criminal defendant, in the interest of fairness, the

widest possible opportunity to inspect and receive such materials in the possession of the

government as may aid him in presenting his side of the case.” United States v. Libby, 429 F.

Supp. 2d 1, 5 (D.D.C. 2006) (quoting United States v. Poindexter, 727 F. Supp. 1470, 1473 (D.D.C.

1989)).

          As to the first prong of the test, courts have been primarily concerned with the fairness to

the defendant and the government’s ease of access to the documents sought rather than with

whether the documents are actually within the physical possession of the prosecutor. Id. at 5-6.

When determining whether the government has possession, custody, and control of documents,

the District of Columbia Circuit has found that documents maintained by other components of the


                                                   5
         Case 1:18-cr-00032-DLF Document 229 Filed 11/05/19 Page 6 of 8



government which are “closely aligned with the prosecution” must be produced. Id. at 6 (quoting

United States v. Brooks, 966 F.2d 1500, 1503 (D.C. Cir. 1993)). As noted in Brooks, the

“bureaucratic boundary [between agencies is] too weak to limit the duty” to disclose. Id.

       With respect to the second prong, a court must determine whether the requested documents

are “material to preparing the defense.” In the context of Rule 16, the defendant’s “defense” means

“the defendant’s response to the Government’s case in chief,” and requires courts to refer to the

indictment when determining what is material, “as the indictment delineates the evidence to which

the defendant’s case must respond.” Id. (internal citations omitted). Courts have found that

“evidence is material ‘as long as there is a strong indication that it will play an important role in

uncovering admissible evidence, aiding witness preparation, corroborating testimony, or assisting

impeachment or rebuttal.’” United States v. Slough, 22 F. Supp. 3d 1, 4 (D.D.C. 2014) (quoting

United States v. Lloyd, 992 F.2d 348, 351 (D.C. Cir. 1983)). It does not matter whether such

evidence is inculpatory or exculpatory so as to ensure that the defendant is aware of both the

“potential pitfalls” and the strengths of his defense strategy. Libby, 429 F. Supp. 2d at 8 (quoting

United States v. Marshall, 132 F.3d 63, 67 (D.C. Cir. 2998)). Although materiality “is not a heavy

burden,” the evidence must bear “more than ‘some abstract logical relationship to the issues in the

case.’” Slough, 22 F. Supp. 3d at 4 (internal citations omitted).

       Given that the government referenced Defendants’ designation as SDNs under the Ukraine

Sanctions three separate times, and that the Cyber-related Sanctions are based entirely on the

allegations in the Indictment, Concord sought the documents that OFAC compiled to support

Defendants’ designation as SDNs. Based on the reasons that follow, the Court should grant

Defendants’ motion to compel because these documents are within the government’s possession,

custody, or control and are material to the defense.




                                                 6
         Case 1:18-cr-00032-DLF Document 229 Filed 11/05/19 Page 7 of 8



                   A. The Documents from OFAC are in the Government’s Possession,
                      Custody, or Control

       There is no real dispute that the documents from OFAC related to Defendants’ designation

as SDNs are in the government’s possession, custody, or control. In its September 19, 2019 letter,

the government acknowledged that the trial team reviewed the requested materials.

                   B. The Documents from OFAC are Material to Concord’s Defense

       The requested documents from OFAC related to Defendants’ designation as SDNs are

material to Concord’s defense. The designation under the Cyber-related Sanctions is predicated

on the conduct alleged in the Indictment and the press release announcing that designation

specifically refers to the Indictment. As to the Ukraine Sanctions, the government has referred to

these designations on three separate occasions and the Court even questioned undersigned counsel

about them. Clearly the government itself believes that the Ukraine Sanctions are somehow

relevant to the underlying criminal charge.      As such, the requested documents satisfy the

materiality standard and represent more than just an “abstract logical relationship to the issues in

the case.” See Slough, 22 F. Supp. 3d at 4.

       III.    CONCLUSION

       Under Fed. R. Crim. P. 16, the government is required to produce documents from OFAC

related to Defendants’ designation as SDNs to Concord because they are (1) within the possession,

custody, or control of the government and (2) are material to Concord’s defense. Accordingly,

Concord respectfully requests that the Court should compel the government to produce those

documents within seven days.




                                                 7
       Case 1:18-cr-00032-DLF Document 229 Filed 11/05/19 Page 8 of 8



Dated: November 5, 2019                  Respectfully submitted,

                                         CONCORD MANAGEMENT AND
                                         CONSULTING LLC

                                         By Counsel

                                         /s/Eric A. Dubelier
                                         Eric A. Dubelier (D.C. Bar No. 419412)
                                         Katherine Seikaly (D.C. Bar No. 498641)
                                         Reed Smith LLP
                                         1301 K Street, N.W.
                                         Suite 1000 – East Tower
                                         Washington, D.C. 20005
                                         202-414-9200 (phone)
                                         202-414-9299 (fax)
                                         edubelier@reedsmith.com
                                         kseikaly@reedsmith.com




                                     8
 Case 1:18-cr-00032-DLF Document 229-1 Filed 11/05/19 Page 1 of 2




                 Exhibit 1
To Defendant Concord Management
 and Consulting LLC’s Motion to
        Compel Discovery
                 Case 1:18-cr-00032-DLF Document 229-1 Filed 11/05/19 Page 2 of 2


                                                                                                                                              Reed Smith LLP
                                                                                                                                      7900 Tysons One Place
                                                                                                                                                    Suite 500
                                                                                                                                      McLean, VA 22102-5979
Eric A. Dubelier                                                                                                                         Tel +1 703 641 4200
Direct Phone: +1 202 414 9291                                                                                                           Fax +1 703 641 4340
Email: edubelier@reedsmith.com                                                                                                                 reedsmith.com



June 5, 2019

Via Electronic Mail

Jonathan Kravis
United States Attorney’s Office
555 Fourth Street NW
Washington, DC 20530


Re:       United States v. Concord Management and Consulting LLC, 1:18-cr-00032-DLF

Dear Mr. Kravis:

      This letter constitutes a supplemental discovery request on behalf of our client Concord
Management and Consulting LLC (“Concord”).

        Please produce any and all Designation and Blocking Memoranda, Evidentiary Memoranda, and
related materials, including exhibits referenced therein, prepared by the Department of the Treasury,
Office of Foreign Assets Control related to Concord Management and Consulting LLC, Concord
Catering, and Yevgeniy Prigozhin in connection with their designation under any Executive Order as
Specially Designated Nationals.

         As you are aware, the government repeatedly has noted the Defendants’ designations in its
filings in this matter. See, e.g., Government’s Motion for a Protective Order (ECF No. 24) at 8 n.5;
Government’s Opposition to Defendant’s Motion to Dismiss (ECF No. 47) at 8; Government’s
Opposition to Defendant’s Motion to Dismiss (ECF No. 56) at 2. These types of documents have been
disclosed in other litigation. See, e.g., Deripaska v. Mnuchin, 19-cv-272 (D.D.C. May 28,2019), ECF
No. 6 (filing administrative record including Designation and Blocking Memoranda, Evidentiary
Memoranda, and related documents); Chichakli v. Szubin, 06-cv-1546 (N.D. Tex. Dec. 8, 2006), ECF
No. 14 (same). Further, these documents are subject to disclosure pursuant to FOIA. See 5 U.S.C. §
552(a)(2)(A).

       We ask that you produce the requested information on or before Wednesday, June 19, 2019, if
we do not hear from you by that date, we intend to file a motion to compel these materials.

Very truly yours,

Eric A. Dubelier



       ABU DHABI  ATHENS  BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH
 NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON



                                                                                                                                  EME_ACTIVE-572340444.1
 Case 1:18-cr-00032-DLF Document 229-2 Filed 11/05/19 Page 1 of 2




                 Exhibit 2
To Defendant Concord Management
 and Consulting LLC’s Motion to
        Compel Discovery
                 Case 1:18-cr-00032-DLF Document 229-2 Filed 11/05/19 Page 2 of 2




From:                              Kravis, Jonathan (USADC) <Jonathan.Kravis3@usdoj.gov>
Sent:                              Monday, June 17, 2019 8:42 AM
To:                                Seikaly, Kate J; Curtis, Deborah (USADC); Rakoczy, Kathryn (USADC); Alpino, Heather
                                   (NSD) (JMD)
Cc:                                Dubelier, Eric A.
Subject:                           RE: Concord Discovery Request



EXTERNAL E-MAIL

Kate,

We received your letter. We will inquire with the Treasury Department about these materials and get back to you.

Thanks,
Jonathan

Jonathan Kravis
Deputy Chief, Fraud and Public Corruption Section
U.S. Attorney’s Office for the District of Columbia
202‐252‐6886

From: Seikaly, Kate J
Sent: Wednesday, June 5, 2019 4:56 PM
To: Kravis, Jonathan (USADC) ; Curtis, Deborah (USADC) ; Rakoczy, Kathryn (USADC) ; Alpino, Heather (NSD) (JMD)
Cc: Dubelier, Eric A.
Subject: Concord Discovery Request

Counsel,

Please see the attached letter.

Thank you,
Kate


Kate Seikaly
703.641.4231
kseikaly@reedsmith.com

Reed Smith LLP
7900 Tysons One Place
Suite 500
McLean, VA 22102‐5979
+1 703 641 4200
Fax +1 703 641 4340


                                                          ***
                                                            1
 Case 1:18-cr-00032-DLF Document 229-3 Filed 11/05/19 Page 1 of 3




                 Exhibit 3
To Defendant Concord Management
 and Consulting LLC’s Motion to
        Compel Discovery
                 Case 1:18-cr-00032-DLF Document 229-3 Filed 11/05/19 Page 2 of 3




From:                              Seikaly, Kate J
Sent:                              Monday, August 26, 2019 4:13 PM
To:                                Kravis, Jonathan (USADC); Curtis, Deborah (USADC); Rakoczy, Kathryn (USADC); Alpino,
                                   Heather (NSD) (JMD)
Cc:                                Dubelier, Eric A.
Subject:                           RE: Concord Discovery Request
Attachments:                       August 26 Discovery Request.PDF


Hi Jonathan,

Please see the attached discovery request. Also, can you please let me know the status of your response to our June 5
discovery request?

Thanks,
Kate

From: Kravis, Jonathan (USADC)
Sent: Monday, June 17, 2019 8:42 AM
To: Seikaly, Kate J ; Curtis, Deborah (USADC) ; Rakoczy, Kathryn (USADC) ; Alpino, Heather (NSD) (JMD)
Cc: Dubelier, Eric A.
Subject: RE: Concord Discovery Request

EXTERNAL E-MAIL

Kate,

We received your letter. We will inquire with the Treasury Department about these materials and get back to you.

Thanks,
Jonathan

Jonathan Kravis
Deputy Chief, Fraud and Public Corruption Section
U.S. Attorney’s Office for the District of Columbia
202‐252‐6886

From: Seikaly, Kate J <KSeikaly@ReedSmith.com>
Sent: Wednesday, June 5, 2019 4:56 PM
To: Kravis, Jonathan (USADC) <JKravis1@usa.doj.gov>; Curtis, Deborah (USADC) <DCURTIS4@usa.doj.gov>; Rakoczy,
Kathryn (USADC) <KRakoczy2@usa.doj.gov>; Alpino, Heather (NSD) (JMD) <Heather.Alpino@usdoj.gov>
Cc: Dubelier, Eric A. <EDubelier@ReedSmith.com>
Subject: Concord Discovery Request

Counsel,

Please see the attached letter.

Thank you,
Kate

                                                           1
                  Case 1:18-cr-00032-DLF Document 229-3 Filed 11/05/19 Page 3 of 3
Kate Seikaly
703.641.4231
kseikaly@reedsmith.com

Reed Smith LLP
7900 Tysons One Place
Suite 500
McLean, VA 22102-5979
+1 703 641 4200
Fax +1 703 641 4340


                                                               ***
This E-mail, along with any attachments, is considered confidential and may well be legally privileged. If you have
received it in error, you are on notice of its status. Please notify us immediately by reply e-mail and then delete this
message from your system. Please do not copy it or use it for any purposes, or disclose its contents to any other person.
Thank you for your cooperation.
                                                                                             Disclaimer Version RS.US.201.407.01




External Signed




                                                            2
 Case 1:18-cr-00032-DLF Document 229-4 Filed 11/05/19 Page 1 of 2




                 Exhibit 4
To Defendant Concord Management
 and Consulting LLC’s Motion to
        Compel Discovery
                  Case 1:18-cr-00032-DLF Document 229-4 Filed 11/05/19 Page 2 of 2




From:                             Seikaly, Kate J
Sent:                             Tuesday, September 17, 2019 11:29 AM
To:                               Kravis, Jonathan (USADC) (Jonathan.Kravis3@usdoj.gov); Rakoczy, Kathryn (USADC);
                                  Curtis, Deborah (USADC); Kravis, Jonathan (USADC) (Jonathan.Kravis3@usdoj.gov);
                                  Alpino, Heather (NSD)
Cc:                               Dubelier, Eric A.
Subject:                          Concord Request
Attachments:                      Concord Brady Request Sept. 17, 2019.PDF

Follow Up Flag:                   Follow up
Due By:                           Friday, September 27, 2019 2:30 PM
Flag Status:                      Flagged


Counsel,

Please see the attached letter.

Also, please let me know when we can expect to receive a response to our June 5, 2019 and August 26, 2019 discovery
requests. In your August 30, 2019 court filing you stated that you would be responding to those requests “promptly.”

Thanks,
Kate


Kate Seikaly
703.641.4231
kseikaly@reedsmith.com

Reed Smith LLP
7900 Tysons One Place
Suite 500
McLean, VA 22102-5979
+1 703 641 4200
Fax +1 703 641 4340




                                                          1
 Case 1:18-cr-00032-DLF Document 229-5 Filed 11/05/19 Page 1 of 2




                 Exhibit 5
To Defendant Concord Management
 and Consulting LLC’s Motion to
        Compel Discovery
        Case 1:18-cr-00032-DLF Document 229-5 Filed 11/05/19 Page 2 of 2




                                                       U.S. Department of Justice

                                                       Jessie K. Liu
                                                       United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530




September 19, 2019

Eric Dubelier, Esq.
Katherine Seikaly, Esq.
Counsel for Concord Management and Consulting, LLC

       Re:      United States v. Concord Management and Consulting, LLC, No. 18-CR-32-2

Dear Counsel:

       We write to respond to your letter dated June 5, 2019.

       The trial team has reviewed materials in the possession of the Treasury Department’s
Office of Foreign Assets Control related to Concord Management and Consulting LLC, Concord
Catering, and Yevgeniy Prigozhin. Consistent with its discovery obligations, the trial team is
producing all discoverable materials of which it is aware to the defense.

       Please do not hesitate to contact us if you have any questions about this information.


                                             Sincerely,

                                             /s/ Jonathan Kravis
                                             Jonathan Kravis
                                             Katherine Rakoczy
                                             Luke Jones
                                             Assistant United States Attorneys
                                             U.S. Attorney’s Office for the District of Columbia

                                             Heather Alpino
                                             Trial Attorney
                                             National Security Division
                                             U.S. Department of Justice


                                                1
 Case 1:18-cr-00032-DLF Document 229-6 Filed 11/05/19 Page 1 of 3




                 Exhibit 6
To Defendant Concord Management
 and Consulting LLC’s Motion to
        Compel Discovery
Case 1:18-cr-00032-DLF Document 229-6 Filed 11/05/19 Page 2 of 3
                 Case 1:18-cr-00032-DLF Document 229-6 Filed 11/05/19 Page 3 of 3
EXTERNAL E-MAIL

Dear counsel:

Please see attached.

Thanks,
Jonathan

Jonathan Kravis
Deputy Chief, Fraud and Public Corruption Section
U.S. Attorney’s Office for the District of Columbia
202‐252‐6886

From: Seikaly, Kate J <KSeikaly@ReedSmith.com>
Sent: Wednesday, June 5, 2019 4:56 PM
To: Kravis, Jonathan (USADC) <JKravis1@usa.doj.gov>; Curtis, Deborah (USADC) <DCURTIS4@usa.doj.gov>; Rakoczy,
Kathryn (USADC) <KRakoczy2@usa.doj.gov>; Alpino, Heather (NSD) (JMD) <Heather.Alpino@usdoj.gov>
Cc: Dubelier, Eric A. <EDubelier@ReedSmith.com>
Subject: Concord Discovery Request

Counsel,

Please see the attached letter.

Thank you,
Kate


Kate Seikaly
703.641.4231
kseikaly@reedsmith.com

Reed Smith LLP
7900 Tysons One Place
Suite 500
McLean, VA 22102-5979
+1 703 641 4200
Fax +1 703 641 4340


                                                               ***
This E-mail, along with any attachments, is considered confidential and may well be legally privileged. If you have
received it in error, you are on notice of its status. Please notify us immediately by reply e-mail and then delete this
message from your system. Please do not copy it or use it for any purposes, or disclose its contents to any other
person. Thank you for your cooperation.
                                                                                                 Disclaimer Version RS.US.201.407.01




                                                               2
       Case 1:18-cr-00032-DLF Document 229-7 Filed 11/05/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,
                                                       CRIMINAL NUMBER:
        Plaintiff,
                                                       1:18-cr-00032-2-DLF
 v.

 CONCORD MANAGEMENT AND
 CONSULTING LLC,

        Defendant.



                                   PROPOSED ORDER

       Upon consideration of Defendant Concord Management and Consulting LLC’s Motion to

Compel Discovery, it is hereby ORDERED that the motion is GRANTED. The government shall

produce the requested documents to defense counsel within seven days.

       SO ORDERED.



 Dated: ______________________                 ____________________________________
                                               Dabney L. Friedrich
                                               United States District Judge
